Citation Nr: 1615377	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbar spondylosis (low back disability).  

2.  Entitlement to a disability rating in excess of 20 percent for postoperative right knee disability with chondromalacia and traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  These matters have been previously remanded by the Board in October 2013.    


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's service-connected lumbar spondylosis (low back disability) has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

2.  During the period on appeal, the Veteran's service-connected postoperative right knee disability with chondromalacia and traumatic arthritis has not been manifested by severe recurrent subluxation or lateral instability, flexion limited to 15 degrees, or extension limited to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar spondylosis (low back disability) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2015).

2.  The criteria for a rating in excess of 20 percent for the postoperative right knee disability with chondromalacia and traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A June 2009 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

Relevant VA examinations were conducted in June 2009, December 2013, and December 2015.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for purposes of rating his disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the December 2015 examiner did not review the claims file, the examiner did obtain a history from the Veteran.  As the examination was intended to ascertain the current severity of the Veteran's disability, and the examiner was aware of the pertinent facts, the failure to review the claims file in this case does not render the examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The examiners performed appropriate examinations, and the examination reports provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  The Board recognizes that the Veteran reported flare-ups of his low back disability in the December 2013 examination, but that the examiner was unable to express the functional impairment due to flare-ups without resorting to speculation because the Veteran was not examined during a flare-up, and there were no changes in limitation of motion with repetitive testing.  However, as will be discussed further below, the record contains as accurate an approximation of the Veteran's spine flare-ups as is reasonably feasible for VA to obtain, and additional remand for yet another examination would result in additional delay with no benefit flowing to the Veteran.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).    

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran and his representative have not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Lumbar Spondylosis

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome  (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5235-5243 (2015).  

A statement from the Veteran's massage therapist, which was received in July 2013, asserted that she had never seen the Veteran in as much pain as he was in on April 15, 2009.  She described him as hardly able to walk and in tremendous pain, such that she offered to drive him to the VA hospital.  A VA treatment note from that date indicated an onset of chronic pain in the past 24 hours in the lumbar region.  The note indicated that the Veteran had missed work the day before and was requesting one week off due to his back pain.  The note indicated that the Veteran's chronic low back pain had S2 radicular symptoms, but L4-5 canal stenosis.  A private treatment note from the next day indicated that the Veteran had missed work since April 14 and would like to miss additional days.  The treatment note indicated an impression of low back pain.  

A VA examination was conducted in June 2009.  The examination report noted symptoms of stiffness and pain, but no numbness, loss of bladder control, or loss of bowel control.  The pain was described as burning, aching, and sharp, travelling to the leg, elicited by physical activity, and relieved by rest and a TENS unit.  The Veteran reported an incapacitating episodes of four days in November 2008, although no physician recommended bed rest, and incapacitation for seven days in April 2009, with bedrest recommended by a Dr. M.  As the record contains April 2009 private treatment records concerning the Veteran's assertion that he has missed work related to his back pain, the Board concludes that these are the records of Dr. M.  The examination report contains range of motion measurements indicating 65 degrees of flexion with pain at 65 degrees, extension to 25 degrees with pain at 25 degrees, right lateral flexion to 25 degrees with pain at 25 degrees, left lateral flexion to 25 degrees with pain at 25 degrees, right rotation to 15 degrees with pain at 15 degrees, and left rotation to 20 degrees with pain at 20 degrees.  The examination report indicates that pain had a functional impact after repetitive use, but that this functional impact did not result in additional limitation in degrees of range of motion.  Fatigue, weakness, lack of endurance, and incoordination did not cause additional limitation after repetitive use.  The examiner concluded that there were no signs of IVDS with chronic and permanent nerve root involvement.  The report stated that there was no change in the Veteran's diagnosis of lumbar spondylosis, and that the subjective factors of the condition were pain and stiffness while the objective factors were x-ray findings, tenderness, painful motion, and slight loss of motion.  The examiner indicated a slight to moderate effect on the Veteran's usual occupation due to intolerance to bending, standing, and walking, as well as decreased mobility.

A letter received in June 2009 from an individual associated with the Veteran's employer indicated that the Veteran had complained of his knee and back pain since he began his employment in June 2008, and that he has called out sick several times, including for one week in April, due to related injury.  The letter explained that the Veteran's schedule was modified from a 12-hour shift to an 8-hour shift due to his back and knee pain.  

An August 2009 VA treatment note contains a report of low back pain and indicates that the Veteran denied radiating pain to the lower extremities.  The range of motion was measured as 85 degrees flexion with sharp pain, 30 degrees extension without pain, 35 degrees left lateral flexion without pain, 35 degrees right lateral flexion without pain, 35 degrees left rotation without pain, and 35 degrees right rotation with sharp pain.  

An October 2009 treatment note treatment note indicates flexion to 85 degrees with sharp pain, extension to 30 degrees without pain, left lateral flexion to 35 degrees without pain, right lateral flexion to 35 degrees with tight pain, left rotation to 35 degrees without pain, and right rotation to 35 degrees with sharp pain.  

The Veteran's March 2010 Form 9 appeal stated that the Veteran felt that VA had not given sufficient weight to his MRI results, his statements, and the statements of others.  He felt that his back symptoms had substantially worsened.  

A July 2010 private treatment note indicates flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right rotation to 30 degrees, and left rotation to 80 degrees, with pain throughout.  

The Veteran submitted a statement in July 2013 asserting repeated absences from work due to his back pain because his job requires a significant amount of standing and bending.  He explained that lifting is sometimes asked of him but that he does not participate, and that he has decreased his work hours due to his back.  The Veteran stated that his back pain and limited flexibility was almost unbearable at times.  

Another VA examination was conducted in December 2013.  The Veteran reported that he was unsure whether his back was worse than it was in 2006, but that he felt he has had more problems since a job change in 2008.  He stated that he had more pain in his right posterior lateral hip and occasionally the sacral area.  The report noted that an MRI from September 2008 showed spinal stenosis at L4-L5, disc bulging and facet arthrosis noted at L5-S1.  The Veteran reported flare-ups in that 3-4 times per year he experienced an increase in pain requiring bed rest and treated with ice lasting 2-4 days, although he had no history of physician-ordered bed rest.  The examiner explained that because the Veteran was not being examined during a flare-up and there were no changes in his limitation of movement after repetitive testing, it was not possible to determine the extent of additional limitations due to pain, weakness, fatigability, or incoordination during flare-ups without resorting to speculation.  The examination report indicated flexion to 70 degrees without objective evidence of painful motion, extension to 15 degrees without objective evidence of painful motion, right lateral flexion to 25 degrees with pain at 25 degrees, left lateral flexion to 25 degrees with pain at 25 degrees, right lateral rotation to 30 degrees without objective evidence of painful motion, and left lateral rotation to 30 degrees objective evidence of painful motion.  After repetition these range of motion readings remained the same.  The examiner indicated that functional loss was contributed to by less movement than normal, pain on movement, disturbance of locomotion, and pain with activity.  There were findings compatible with radiculopathy, and the examiner explained that pain radiating to the left posterior trochanteric area was insufficient to diagnose radiculopathy and that the Veteran had no complaints of leg pain or EMG studies that might document radiculopathy.  The examiner concluded that the Veteran's back condition did not impact his ability to work.  

The most recent VA examination was conducted in December 2015.  The examination report indicated no flare-ups, and that the Veteran was unable to stand longer than one hour or lift objects greater than 20 pounds.  The Veteran's range of motion was recorded as flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  The examination report indicated no pain, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, no evidence of pain with eight bearing, and no additional loss of range of motion after repetitive testing.  The examiner wrote that pain, weakness, and fatigability or incoordination did not significantly limit functional ability with flare-ups.  The report stated that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis or IVDS noted.  The Veteran reported occasional use of a back brace for support while doing yard work to reduce pain.  The examiner wrote that the Veteran's back condition prevented physical forms of employment that require repetitive, frequent lifting of greater than 20 pounds.  

The Veteran is currently assigned a rating of 40 percent for his lumbar spondylosis.  The Board recognizes that the Veteran reported flare-ups 3-4 times a year at his December 2013 examination, and that the record does not contain range of motion measurements during a flare-up.  The examiner explained that the Veteran would need to be observed during a flare-up to obtain these measurements.  Although the examiner was unable to observe the Veteran during a flare-up, the record does contain measurements from several points throughout the appeal period demonstrating a range of limitation in movement.  These multiple readings are the best demonstration of the Veteran's range of motion during flare-ups as the Board may be reasonably expected to obtain.  However, at no point does the record reflect that the Veteran experiences limitation of movement that is the equivalent of unfavorable ankylosis of the entire thoracolumbar spine, which is necessary for a 50 percent rating, or unfavorable ankylosis of the entire spine, which merits a 100 percent rating.  38 C.F.R. § 4.71a, DC 5235-5243.  

The Board recognizes that an April 2009 VA treatment note indicated radicular symptoms, although it did not contain a diagnosis of radiculopathy.  The Veteran's examinations and other treatment notes have not indicated radiculopathy, and the December 2013 examiner found that a complaint of pain radiating to the left posterior trochanteric area is insufficient to diagnose radiculopathy.  Therefore, the Board finds that a single notation of radicular symptoms without an accompanying diagnosis of radiculopathy is not sufficient to warrant a finding of radiculopathy related to the Veteran's service-connected lumbar disability.    

Although the Veteran has asserted incapacitating episodes of four days in November 2008 and seven days in April 2009, he explained that only the April 2009 incident involved a doctor recommending bed rest.  For the purposes of evaluation under the rating schedule, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  The Board notes that the treatment records indicate the Veteran's desire to miss work due to his back pain, but do not contain a clear prescription of bed rest.  However, even assuming that the private treatment record contained such a recommendation, seven days on bed rest recommended by a physician do not approach incapacitating episodes having a total duration of at least 6 weeks in 12 months, which is required for a rating in excess of 40 percent.  Therefore, although the Board recognizes that the Veteran experiences significant pain and impairment due to his service-connected lumbar spondylosis, the record as a whole does not indicate that the Veteran merits a rating in excess of 40 percent.  



Right Knee Disability

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned to the knee under DC 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under DC 5260 or 5261, a separate evaluation could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, it is not appropriate to assign separate ratings for a meniscus disability and limitation of motion or instability because limitation of motion and instability are contemplated by the meniscus diagnostic codes of DC 5258 and 5259.  VBA Manual M21-1, III.iv.4.A.3.g-h.  

Degenerative arthritis is governed by DC 5003, and instructs that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5003.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  

Under the provisions of 38 C.F.R. § 4.71a, DC 5258, a rating of 20 percent is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in to the joint.   

Under the provisions of 38 C.F.R. § 4.71a, DC 5260, a 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent rating is in order if extension is limited to 15 degrees.  A 30 percent rating is in order if extension is limited to 20 degrees.  A 40 percent rating is in in order if extension is limited to 30 degrees, and a 50 percent rating is warranted if extension is limited to 45 degrees.  

Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is in order if there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is in order if there is severe recurrent subluxation or lateral instability.  

A VA examination as to the Veteran's right knee was conducted in June 2009.  The examiner noted that the Veteran has not had any joint replacement, although he has undergone surgeries for torn cartilage and spurs.  The Veteran reported sharp, aching, localized pain three times a day that lasts .25 hours, and is elicted by physical activity and relieved by rest and Motrin.  The Veteran had symptoms of weakness, fatigability, and locking, but did not report stiffness, swelling, redness, giving way, lack of endurance, or dislocation.  The Veteran reported functional impairment with prolonged standing and prolonged walking.  The Veteran's range of motion was recorded as 120 degrees flexion with pain at 120 degrees, and full extension without pain.  The report notes that joint function is additionally limited by pain after repetitive use, but that this limitation did not result in additional degrees of limitation of movement.  The examiner found that the anterior and posterior cruciate ligaments stability test, and the medial and lateral collateral ligaments stability test were all within normal limits.  

Another VA examination was conducted in December 2013.  The examiner noted a diagnosis of degenerative joint disease of the right knee, and indicated that the Veteran did not have flare-ups.  Range of motion measurements indicated flexion ending at 115 degrees without objective evidence of painful motion, and extension ending at 10 degrees without objective evidence of painful motion.  These measurements were not changed after repetitive testing.  The report indicated less movement than normal, pain on movement, swelling, and disturbance of locomotion.  Joint stability tests indicated normal anterior instability test, and normal posterior instability test, but a finding of 0-5 millimeters of instability on the medial-lateral instability test.  There was no evidence of recurrent patellar subluxation or dislocation.  The report noted that the residuals of the Veteran's previous meniscectomy were decreased medial joint line producing medial collateral ligament pseudo-laxity.  The examiner found the Veteran's right knee disability did not impact his ability to work.  

The most recent VA examination was conducted in December 2015.  The Veteran reported that he could not stand longer than an hour or walk further than a quarter of a mile due to knee pain.  Range of motion testing indicated flexion to 120 degrees, and extension to 0 degrees.  This range of motion was not additionally limited after repetitive testing.  The report indicated mild tenderness to palpation along the medial joint line and patellofemoral area, and no evidence of pain with eight bearing.  The Veteran did not report flare-ups as to his right knee, and there was no ankylosis.  The Veteran described intermittent swelling of the joint, and joint stability testing resulted in normal findings.  The Veteran did report occasional use of a right knee brace for support while walking due to arthritic pain.  The examiner concluded that the Veteran's right knee disability prevents physical forms of employment that would require frequent climbing or walking distances greater than a quarter of a mile due to exacerbation of knee pain.  

The Veteran has been assigned a disability rating of 20 percent under DC 5258 for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  As stated above, it is not appropriate to assign separate ratings for a meniscus disability and limitation of motion or instability because limitation of motion and instability are contemplated by the meniscus diagnostic codes.  VBA Manual M21-1, III.iv.4.A.3.g-h.  However, the Board will consider whether a rating in excess of 20 percent is available to the Veteran under the diagnostic codes for instability and limitation of motion.  

A rating of 30 percent is available when flexion is limited to 15 degrees, or extension is limited to 20 degrees.  In this case, the most severe range of motion measurements are flexion ending at 115 degrees and extension ending at 10 degrees, which is recorded in the December 2013 examination report.  These measurements do not allow the Veteran to receive a rating in excess of 20 percent due to limitation of motion.  The Board also notes that the December 2013 examination indicated medial-lateral instability of 0-5 millimeters.  As this is the mildest of the possible abnormal instability readings, and the other stability tests of record have been within normal limits, the Board cannot find that this single reading represents the severe recurrent subluxation or lateral instability that is required for a rating in excess of 20 percent.  The Board also notes that there is no indication of ankylosis impairment of the tibia and fibula, meaning that DC 5256 or DC 5262 would not be more appropriate DC under which to consider the Veteran's disability.  Therefore, the record does not indicate that the Veteran merits a rating in excess of 20 percent for postoperative right knee injury with chondromalacia and traumatic arthritis.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disabilities are so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular diagnostic code criteria are adequate.  The Veteran's complaints regarding his lumbar spondylosis center upon pain and limitation of flexibility.  Limitation of flexibility is explicitly considered by the rating schedule under 38 C.F.R. § 4.71a, DC 5235-5243.  Pain is contemplated by the rating schedule under 38 C.F.R. § 4.59 and is for consideration when discussing limitation of motion under 38 C.F.R. § 4.71a, DC 5235-5243.  The Board also notes that pain that causes incapacitating episodes is contemplated under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under DC 5243.  As to the right knee disability, the Veteran's pain, limitation of motion, and lack of stability are considered under 38 C.F.R. § 4.71a, DC 5257-5261.  The Board recognizes that the Veteran believes additional consideration should be given to his MRI results and the statements of the Veteran and others.  The rating schedule is meant to contemplate the severity and symptomatology of the Veteran's disabilities.  The MRI findings and the statements of record do not indicate symptoms that have not been contemplated by the rating schedule and discussed above.  Therefore, the functional impairment described is adequately contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment or frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran has been granted entitlement to a TDIU in a March 2016 rating decision, effective August 12, 2015.  The Veteran's January 2016 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits indicates that he was fully employed prior to that date.  Therefore, the matter of entitlement to a TDIU is not raised by the record.  


ORDER

Entitlement to a disability rating in excess of 40 percent for lumbar spondylosis (low back disability) is denied.  

Entitlement to a disability rating in excess of 20 percent for postoperative right knee disability with chondromalacia and traumatic arthritis is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


